                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DOUGLAS BRYAN HOUSE,

                    Petitioner,                              4:18CV3172

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
BRAD JOHNSON,

                    Respondent.

       This matter is before the court on Petitioner Douglas Bryan House’s Motion
for Leave to Proceed in Forma Pauperis (filing no. 2) and motions to amend
Exhibits 21 and 22 to the habeas petition (filing no. 5; filing no. 7; filing no. 8;
filing no. 9).

       Petitioner filed a Petition for Writ of Habeas Corpus (filing no. 1) on
December 31, 2018 and seeks to proceed in forma pauperis (filing no. 2). Habeas
corpus cases attacking the legality of a person’s confinement require the payment
of a $5.00 filing fee. 28 U.S.C. § 1914(a). However, after considering Petitioner’s
financial status as shown in the records of this court (see inmate trust account
statement at filing no. 6), leave to proceed in forma pauperis will be granted and
Petitioner is relieved from paying the filing fee. See 28 U.S.C. § 1915(a)(1).

      In addition to his petition, Petitioner has filed two motions to amend,1 which
essentially ask the court to consider Petitioner’s attached Exhibits 21 and 22 along
with his habeas petition. Upon consideration, the court will grant Petitioner’s
motion and consider Exhibits 21 and 22 as supplemental to his habeas petition. See
NECivR 15.1.


      1
         Petitioner’s motion to amend Exhibit 21 consists of three parts which have been
docketed as three motions in CM/ECF.
      IT IS THEREFORE ORDERED that:

       1.     Petitioner’s Motion for Leave to Proceed in Forma Pauperis (filing no.
2) is granted.

       2.      Petitioner’s motions to amend Exhibit 21 and Exhibit 22 to the habeas
petition (filing no. 5; filing no. 7; filing no. 8; filing no. 9) are granted. The court
will consider Exhibits 21 and 22 as supplemental to the habeas petition.

      3.     The next step in this case is for the court to conduct a preliminary
review of the habeas corpus petition in accordance with Rule 4 of the Rules
Governing Section 2254 cases. The court will conduct this review in its normal
course of business.

      Dated this 7th day of January, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
